Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/965,824 filed on 29 July 2020. The response filed 12 October 2021 amends claims 1-5 and 7, and presents arguments is hereby acknowledged. 	Claims 1-7 are presented for examination.

Response to Arguments
The response filed 12 October 2021 addresses the 35 U.S.C. 112 rejections made on the 18 August 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the 112(a) and 112(b) rejections of the 112(f) invocation, Applicant removed all of the units, except for the function unit of claim 6. These amendments are found persuasive. The function unit of claim 6 is interpreted to be a software component. Thus, the 112(a) and 112(b) rejections regarding the function unit of claim 6 are withdrawn. Regarding the 112(b) rejection 

Independent Claims 1 and 7
On pages 5-6 of the response filed 12 October 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 August 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 5-6, Applicant argues that the Stenberg/Shinohara system fails to teach or suggest “determin[ing] an optimal configuration of the NS that is already constructed on the NW…generat[ing] a change order that changes an NS configuration of the NS that is already constructed on the NW to the optimal configuration.” Applicant argues that portions of Stenberg are referring to setting up a proposed network configuration to provide a requested set of services with a level of performance specified in a service level agreement. Applicant argues that Stenberg is simply determining an initial configuration that is needed to provide the requested set of services with the specified performance level, whereas the claimed subject matter is “chang[ing] an NS configuration of the NS that is already constructed on the NW to the optimal configuration [that was] determined due to the fault on the NS.” Further, Applicant argues that Stenberg fails to provide for modification of a network configuration when a fault is detected in the manner claimed.  	Examiner respectfully agrees and finds this argument persuasive. Neither 

Dependent Claims 2-6
On pages 5-6 of the response filed 12 October 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 August 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claim 1 recites “the NS that is already constructed on the NW.” Although the term “already” isn’t recited in the specification, Examiner interprets this along its plain meaning.
Claim 6 recites “a function unit used for determination.” The specification, in paragraph 0033, states “function units embodying the storage unit of the operation apparatus 100.” Thus, Examiner interprets the function unit to be a software component stored within the hardware-based storage unit of the operation apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an operation apparatus, including one or more computers.” The specification, in paragraph 0023, states that the operation apparatus 100 is a computing device. Further, there is no explicit recitation of computers in the specification. It is not clear whether the plain meaning of the term “computers” should be applied or if there is 
Claims 2-6 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.
Claim 6 recites “the control determination unit.” There is insufficient antecedent basis for this limitation in the claim. The 10/12/2021 Claims removed the control determination unit of dependent claim 5. Therefore, claim 6 is indefinite. For the purpose of this examination, Examiner will interprets the limitation to be “the operation apparatus according to claim 5, wherein a function unit used for determination is provided so as to be addable.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0076709 A1 to Stenberg et al, US PGPUB 2019/0132211 A1 to Yeung et al, and US PGPUB 2018/0091395 A1 to Shinohara.
Regarding Claim 1, Stenberg discloses an operation apparatus (FIG. 3, system environment 3000), including one or more computers (FIG. 2 and 0123 provides for an apparatus 200), for outputting a request to a management apparatus (FIG. 3 and 0072 provides for OSS/BSS 3018 passing/outputting a request to a MANO 3020) which manages a Network Service (NS) constructed on a NetWork (NW) (FIG. 1 and 0065 provides for Service Order Portal 3010 managing a network service to be constructed on network 106) including a core NW serving as a virtualization area (FIG. 1 and 0073 provides for core network 106 including DC HW resources) and an access NW serving as a non-virtualization area (0054 provides for an access network comprising access pointer 104a and 104b), the operation apparatus comprising at least one processor and a memory including instructions that when executed by the at least one processor (FIG. 2 and 0123 provides for an apparatus 200 comprising processor 202 and memory 204) cause the operation apparatus to be configured to: 	store, for the NS, new configuration information obtained by updating NW configuration information indicating an NW configuration (0050, 0072, and 0115 provides for OSS/BSS 3018 storing, for a network service, adapted/new configuration information obtained by estimating/updating available capacity and resources, i.e. NW configuration information, wherein the estimated resources indicate a configuration designed to reduce/eliminate service failures), a catalog which is a template of the NS (0049 provides for predetermined blueprints and/or templates), a record describing a lifecycle of the NS (0079, 0082, and Table 5 provides for the service request ID describes the lifespan of a service), and an order for requesting the management apparatus to control the NS (0073 and 0091 provides for commanding, i.e. an order for requesting, the MANO to manage a network service); 	determine an optimal configuration of the NS based on the new configuration information, the catalog, the record, and the order (0049, 0073, 0091, 0115, and Table 5 provides for Service Order portal 3010 determining an optimal configuration of a network service based on adapted/new configuration information, predetermined blueprints, service request ID’s life span, and the command for MANO to manage the network service); and 	generate a change order that changes an NS configuration of the NS to the optimal configuration (0065, 0091, and Table 5 provides for implementing/generating a change order for changing/adapting a network service configuration determined by the Service Order Portal 3010). 	Stenberg doesn’t explicitly disclose wherein the NS is a NS that is already constructed on the NW; wherein the NW configuration comprises an NW configuration including devices disposed on the NW due to a fault of the NS; and wherein the optimal configuration is determined due to the fault on the NS. 	Yeung, in a similar field of endeavor, discloses wherein a Network Service (NS) is a NS that is already constructed on a NetWork (NW) (Abstract and 0036 provides for scaling/updating/upgrading a network service on a cloud network). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yeung for updating a network service within network service lifecycle management. The network service updating of Yeung, when implemented with the automated network services of the Stenberg system, will allow one of ordinary skill in the art to update network services (0009-0010 and 0053 provides for wherein a path and node configuration including physical services in an overloaded state are considered for optimization); and 	wherein an optimal configuration is determined due to the fault on the NS (0009-0010, 0053, and 0068 provides for wherein a path and node configuration including physical services in an overloaded state are considered for optimization). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shinohara for addressing VNF deployment in overloaded, physical servers. The overloaded servers of Shinohara, when implemented with the automated network services of the 
Regarding Claim 2, the Stenberg/Yeung/Shinohara system discloses the operation apparatus according to claim 1, wherein the instructions cause the operation apparatus to be configured to:  	store alarm information indicating an occurrence of the fault of the NS (Shinohara, 0010 and 0055 provides for storing monitoring/alarm information indicating the state of each node/an occurrence of the fault of a network service) and performance information indicating a specification of the devices disposed on the NW (Shinohara, 0054 provides for monitoring information indicating concerning components and their parameter information within the network topology), and  	detect an abnormality based on the alarm information and the performance information (Shinohara, 0054-0055 and 0113-0116 provides for detecting exceeding a threshold/an abnormality based on performance parameters). 	One of ordinary skill in the art before the effectively filed date of the claimed 
Regarding Claim 3, the Stenberg/Yeung/Shinohara system discloses the operation apparatus according to claim 2, wherein the instructions cause the operation apparatus to be configured to:  	determine control necessity and a control target of a control by the management apparatus in response to the abnormality detection (Shinohara, 0057 and 0113-0116 provides for determining that the threshold is exceeded/control necessity and the fault node/a control target of a control by control apparatus 10 in response to the exceeding a threshold/an abnormality); and  	update the NW configuration information to the new configuration information (Stenberg, 0050, 0072, and 0115 provides for OSS/BSS 3018 storing adapted/new configuration information obtained by estimating/updating available capacity and resources, i.e. NW configuration information, wherein the estimated resources indicate a configuration designed to reduce/eliminate service failures). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shinohara for addressing VNF deployment in overloaded, physical servers. The overloaded servers of Shinohara, when implemented with the automated network services of the Stenberg/Yeung system, will allow one of ordinary skill in the art to current issues in the data center’s hardware resources. One of ordinary skill in the art would be motivated to utilize the overloaded servers of Shinohara with the automated network services of the Stenberg/Yeung system in order to adapt configurations where SLA and performance metrics are not meeting objectives due to the state of devices in a data center. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the overloaded servers of Shinohara with the automated network services of the Stenberg/Yeung system for the desirable purpose of optimizing the configurations of servers deploying VNFs.
Regarding Claim 4, the Stenberg/Yeung/Shinohara system discloses the operation apparatus according to claim 1, wherein the instructions cause the operation apparatus to be configured to:  	store alarm information indicating an occurrence of the fault of the NS (Shinohara, 0010 and 0055 provides for storing monitoring/alarm information indicating the state of each node/an occurrence of the fault of a network service) and performance information indicating a specification of the devices disposed on the NW (Shinohara, 0054 provides for monitoring information indicating concerning components and their parameter information within the network topology); 		estimate a fault location based on the alarm information and the performance information (Shinohara, 0054-0055 and 0113-0116 provides for determining the node in the network topology, i.e. a fault location, based on the monitoring information and each component’s parameter information), and  		identify a quality degradation factor (Stenberg, Table 1 and 0054-0055 provides for identifying that SLA requirements for quality are not being met) based on the alarm information and the performance information (Shinohara, 0054-0055 and 0113-0116 provides for based on the monitoring information and each component’s parameter information)
Regarding Claim 5, the Stenberg/Yeung/Shinohara system discloses the operation apparatus according to claim 4, wherein the instructions cause the operation apparatus to be configured to:  	determine control necessity and a control target of a control in response to (Shinohara, 0057 and 0113-0116 provides for determining that the threshold is exceeded/control necessity and the fault node/a control target of a control by control apparatus 10 in response to exceeding a threshold/an abnormality) an estimation of the fault location or identification of the quality degradation factor (Stenberg, Table 1 and 0050 provides for identifying that SLA requirements for quality are not being met is the quality degradation factor); and 	update the NW configuration information to the new configuration information in which the estimated fault location is removed or the new configuration information in which the identified quality degradation factor is removed (Stenberg, Table 1, 0050, 0072, and 0115 provides for OSS/BSS 3018 storing adapted/new configuration information obtained by estimating/updating available capacity and resources, i.e. NW configuration information, wherein the estimated resources indicate a configuration designed to reduce/eliminate service failures, wherein applying the adapted/new configuration information results in meeting the SLA requirements, i.e. in which the identified quality degradation factor is removed). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shinohara for addressing VNF deployment in overloaded, physical servers. The overloaded servers of Shinohara, when implemented with the automated network services of the 
Regarding Claim 7, similar rejection where the operation apparatus of claim 1 teaches the operation method of claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Stenberg/Yeung/Shinohara system as applied to claim 5 above, and further in view of US PGPUB 2002/0194328 A1 to Hallenbeck.
Regarding Claim 6, the Stenberg/Yeung/Shinohara system discloses the operation apparatus according to claim 5. 	The Stenberg/Yeung/Shinohara system doesn’t explicitly disclose wherein a function unit used for determination by the control determination unit is provided so as to be addable. 	Hallenbeck, in a similar field of endeavor, discloses wherein a function unit used for determination by the control determination unit is provided so as to be addable (0031 provides for wherein internal variables/a function unit are for determination by a software/control determination unit is provided so as to create whatever variables are needed). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hallenbeck for creating internal variables for a unit. The created variables of Hallenbeck, when implemented with the automated network services of the Stenberg/Yeung/Shinohara system, will allow one of ordinary skill in the art to uniquely configure the system based on preferences for the number of units and how they are organized. One of ordinary skill in the art would be motivated to utilize the created variables of Hallenbeck with the automated network services of the Stenberg/Yeung/Shinohara system in order to specialize configurations for a VNF management application. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the created variables of Hallenbeck with the automated network services of the Stenberg/Yeung/Shinohara system for the desirable purpose of designing a system in a specific manner based on preference of the system designer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0262410 A1 to Chou et al discloses scaling and updating a network service by a Network Function Virtualization Orchestrator.
US PGPUB 2016/0205004 A1 to Chou et al discloses scaling and updating a network service by a lifecycle management (LCM) operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459